 1 ANDREW R. MUEHLBAUER, ESQ.
   Nevada Bar No. 10161
 2 MUEHLBAUER LAW OFFICE, LTD.
   7915 West Sahara Ave., Suite 104
 3
   Las Vegas, Nevada 89117
 4 Telephone: 702.330.4505
   Facsimile: 702.825.0141
 5 Email: andrew@mlolegal.com

 6 Liaison Counsel for Lead Plaintiff and the Class

 7 [Additional counsel on signature page]

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     MINGBO CAI, Individually and On Behalf           Case No.: 2:18-cv-01471-JCM-VCF
11
     of All Others Similarly Situated,
12
                           Plaintiff,                 STIPULATION AND ORDER
13                                                    REGARDING THE PRODUCTION OF
            v.                                        ELECTRONICALLY STORED
14                                                    INFORMATION
15   SWITCH, INC., ROB ROY, GABE
     NACHT, ZAREH SARRAFIAN,
16   DONALD SNYDER, TOM THOMAS,
     BRYAN WOLF, GOLDMAN SACHS &
17   CO. LLC, J.P. MORGAN SECURITIES
     LLC, BMO CAPITAL MARKETS CORP.,
18   WELLS FARGO SECURITIES, LLC,
19   CITIGROUP GLOBAL MARKETS INC.,
     CREDIT SUISSE SECURITIES,
20   JEFFERIES LLC, BTIG, LLC,
     RAYMOND JAMES & ASSOCIATES,
21   INC., STIFEL, NICOLAUS & COMPANY,
     INC. and WILLIAM BLAIR &
22   COMPANY, L.L.C.,
23
                              Defendants.
24

25

26

27

28

                                                    1
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 1.        PURPOSES AND LIMITATIONS
 2           Discovery requests and subpoenas served in the Action may call for the production of

 3 electronically stored information. Additionally, the vast majority of the cost incurred and

 4 information produced in this matter will be by Switch.                Accordingly, the Parties hereby

 5 stipulate to and petition the Court to enter the following Stipulated Order Regarding the Production

 6 of Discovery Material (“Stipulated Order”). The parties also acknowledge that given the cyber

 7 security, espionage, terrorism, and sabotage risks inherent in Switch’s mission critical services, that

 8 Switch has the right to produce the materials in a manner that limits the unnecessary duplication, or

 9 digital proliferation and/or unauthorized disclosure of Highly Confidential Information, as that term is

10 used in the Protective Order. As such, the parties agree they may produce documents on site, for

11 inspection, prior to reproduction, as well as redact Highly Confidential Information prior to production

12 (e.g. as set forth in Exhibit B of the Protective Order).

13 2.        DEFINITIONS
14           2.1     Action: means the above-referenced action.

15           2.2     Defendants: means Switch Inc., Rob Roy, Gabe Nacht, Zareh Sarrafian, Donald

16 Snyder, Tom Thomas, Bryan Wolf, Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC,

17 BMO Capital Markets Corp., Wells Fargo Securities LLC, Citigroup Global Markets Inc., Credit

18 Suisse Securities (USA) LLC, Jefferies LLC, BTIG, LLC, Raymond James & Associates, Inc.,

19 Stifel, Nicolaus & Company, Inc., and William Blair & Company, L.L.C.

20           2.3     Document: has the broadest possible meaning ascribed to it in Federal Rule of

21 Civil Procedure 34(a)(1)(A). The term “Document” shall include Hard-Copy Documents and

22 ESI as defined herein.

23           2.4     Email: means electronic messages sent or received asynchronously via messaging

24 applications, including, but not limited to, Microsoft Outlook, Google Gmail, or Lotus Notes.

25           2.5     ESI: an abbreviation of “electronically stored information,” which has the

26 broadest possible meaning ascribed to in Federal Rule of Civil Procedure 34(a)(1)(A) and Federal

27 Rule of Evidence 1001.

28           2.6     Extracted Text: means text extracted from a Native Format file and includes at

                                                    1
       Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 least all headers, footers, Document body information, and any hidden text, if available. The

 2 Extracted Text must not include text of characters that were not part of the text of the original

 3 Native Format file, including but limited to, Bates numbers and Endorsements (except in the cases

 4 of redactions as detailed in Section 4.4).

 5          2.7    Format: means the internal structure of a file, which defines the way it is stored and

 6 used.

 7          2.8    Hard-Copy Document: means any document or thing discoverable under Federal

 8 Rule of Civil Procedure 26(b)(l) and Federal Rule of Civil Procedure 34 that cannot be

 9 characterized as ESI.

10          2.9    Hash Value: means the unique numerical identifier that can be assigned to a file, a

11 group of files, or a portion of a file, based on a standard mathematical algorithm applied to the

12 characteristics of the data set. The most commonly used algorithms, known as MD5 and SHA,

13 will generate numerical values so distinctive that the chance that any two data sets will have the

14 same Hash Value, no matter how similar they appear, is less than one in one billion. “Hashing” is

15 used to guarantee the authenticity of an original data set and can be used as a digital equivalent of

16 the Bates stamp used in Hard-Copy Document productions.

17          2.9    Instant Messages: m e a n s real time communications sent via chat client or

18 SMS, including but not limited to Skype for Business.

19          2.10   Load File: means an electronic file that is used to import all required production

20 information into a Document database, including, if available, Document images, Extracted Text

21 or OCR text, Native Format files where required by this Order, and Metadata, as well as

22 information indicating Document breaks, and Document relationships such as those between an

23 Email or Instant Message and its attachments, and a Document and information related to

24 embedded content.

25          2.11   Metadata: means ( i ) structured information about ESI that is created by the file

26 system or application that is not ordinarily viewable or printable from the application that

27 generated, edited, or modified such native file, embedded in the Document or Email and

28 sometimes modified through ordinary business use; (ii) information generated automatically by

                                                   2
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 the operation of a computer or other information technology system when a native file is created,

 2 modified, transmitted, deleted, or otherwise manipulated by a user of such system; (iii)

 3 information, such as Bates numbers, created during the course of processing Documents or ESI for

 4 production; and (iv) information collected during the course of collecting Documents or ESI, such

 5 as the name of the Media device on which it was stored, or the custodian or Non-Custodial Data

 6 Source from which it was collected. Metadata of the ESI describes, inter alia, the characteristics,

 7 origins, usage, and validity of the collected ESI.

 8          2.12   Native Format: means the format of ESI in the application in which such ESI

 9 was originally created.

10          2.13   Non-Custodial Data Source: means a system or container that stores Hard-Copy

11 Documents or ESI, but over which an individual custodian does not organize, manage, or maintain

12 the Hard-Copy Documents or ESI in the system or container, such as an enterprise system or

13 database.

14          2.14   OCR: means the optical character recognition technology used to read paper

15 Documents or electronic images of Documents and output such Documents to a searchable text

16 format. The latter text is also referred to as the “OCR text” or simply “OCR.”

17          2.15   Party: means any party to the Action, including all of its officers, directors, and

18 employees or any other person or entity that is served a subpoena pursuant to Federal Rule of Civil

19 Procedure 45.

20          2.16   Producing Party: means any Party or third-party in the Action that produces

21 Documents.

22          2.17   Receiving Party: means a Party in the Action to whom Documents are produced.

23          2.18   Responsive Document: means any Document that is responsive to any discovery

24 request or subpoena served on the Producing Party in the Action and which the Producing Party

25 has agreed or been ordered to produce, subject to the limitations set forth in the Federal Rules of

26 Civil Procedure and/or Court order.

27          2.19   Email Thread: means a single Email conversation that starts with an original Email

28 (the beginning of the conversation), and includes all subsequent replies and forwards pertaining to

                                                   3
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 that original Email.

 2          2.20   Tagged Image File Format or TIFF: refers to the CCITT Group IV graphic file

 3 format for storing bit-mapped images of ESI or paper Documents.

 4 3.       SCOPE
 5          The procedures and protocols set forth in this Order shall govern the production format of

 6 paper Documents and ESI in this Action, to the extent available. Nothing in this Order establishes

 7 any agreement as to either the temporal or subject matter scope of discovery in the Action.

 8          The production specifications in this Order apply to Documents that are produced in the

 9 first instance in this Action.    To the extent any Party is required or agrees to re-produce

10 Documents in this Action that originally were produced in other cases or government

11 investigations, such Documents may be produced in the same format in which they originally

12 were produced if the original production included substantially the same Metadata identified in

13 this Order. If such Documents originally were not produced with substantially the same Metadata

14 identified in this Order, the Parties shall meet and confer to identify necessary additional fields

15 and discuss an appropriate Metadata overlay or supplemental Metadata production for those

16 Documents. The Parties agree that this is not a request to produce the same ESI or Documents in

17 more than one form; rather, it is a process for identifying supplemental information that does not

18 require reproduction of previously produced Documents.

19          The Parties will endeavor to produce documents in a reasonably timely manner and in

20 accordance with the timelines set forth in the Federal Rules of Civil Procedure. The Parties

21 recognize, however, that strict adherence to those requirements may not be possible in all

22 situations and with all data. Production is anticipated to be conducted on a rolling basis with

23 Parties making reasonable efforts to expedite the process. If either Party feels production has been

24 unreasonably delayed, the Parties agree to confer via telephone or in person to reach a mutually

25 agreeable consensus prior to court involvement.

26 4.       PRODUCTION FORMAT
27          4.1    Format Guidelines: The Parties shall, to the extent reasonably and technically

28 possible, produce Hard Copy Documents or ESI according to the specifications provided in

                                                   4
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 Exhibit A.

 2            4.2    De-Duplication: A Party is only required to produce a single copy of a responsive

 3 Document. Each Party may remove exact duplicate Documents (i.e., identical copies of the

 4 same Document), including but not limited to Email, to reduce the unnecessary cost of reviewing

 5 and producing exact duplicate Documents.            If a Party chooses to remove exact duplicate

 6 Documents, the Party shall make reasonable efforts to remove exact duplicate ESI according to

 7 the MD5/SHA-1 hashing method and shall identify all custodians and non-custodial data

 8 sources of de-duplicated Documents in the Custodian field delimited by semicolons or in a

 9 MasterCustodian field delimited by semicolons (as set forth in Exhibit A). Moreover, (a) de-

10 duplication shall be performed only at the Document family level1 so that attachments are not

11 de-duplicated against identical stand-alone versions of such Documents and vice versa, although

12 each family member shall be hashed separately for purposes of populating the HashValue field in

13 Exhibit A; and (b) attachments to Emails, Instant Messages, or other Documents shall not be

14 disassociated from the parent Email, Instant Messages, or Document even if they are exact

15 duplicates of another Document in the production. The Parties shall make reasonable efforts to

16 reach agreement on any de-duplication criteria to be used.

17            4.3    Encryption: The Parties will make reasonable efforts to ensure that all encrypted

18 or password-protected Documents are successfully processed for review and production under the

19 requirements of this Order, and if produced in Native Format, the decrypted Document is

20 produced. To the extent encrypted or password-protected Documents are successfully processed

21 according to the requirements of this Order, the Parties have no duty to identify the prior

22 encrypted status of such Documents but will produce the processed Document as a native overlay.

23

24   1
        Unless otherwise agreed upon by the Parties, a family can only be removed through de-
     duplication if each and every member of the de-duplication candidate family has identical
25   MD5/SHA-1 hashcodes to the corresponding members of another family. For example, if there
26   is a two-member family with a parent and an attachment, the MD5 hashcodes of the parent must
     be identical and the MD5 hashcodes of the attachments must also be identical. If a Party de-
27   duplicates globally, the Party shall identify the de-duplication priority order at the request of any
     other Party. To the extent any Party wishes to de-duplicate Emails in such a way as to eliminate
28   earlier or incomplete chains of Email, the Parties shall confer in good faith about that request.

                                                      5
         Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 If Documents are not successfully processed despite use of reasonable efforts, a placeholder TIFF

 2 image will be produced stating the file is password protected. Upon request from either Party, the

 3 Parties shall meet and confer in good faith regarding reasonable efforts or mechanisms to remove

 4 such security protection or the production of available Metadata.

 5           4.4     Documents to Be Produced Natively: Microsoft Excel and other spreadsheet

 6 files, including comma or tab delimited text files, Microsoft Access and other database files, video

 7 files, audio files, animation files, Power Point and other presentation files, and files that are not

 8 easily rendered in to TIFF format shall be produced in native format. If a Document to be

 9 produced in Native Format contains privileged information, the Document will be produced by

10 producing the Document in TIFF format with redactions and OCR text to remove the privileged

11 material from the searchable text. If excel files contains privileged information the parties may

12 elect to redact the excel file natively so long as the redactions made are conspicuous. Each

13 electronic file produced in Native Format shall be assigned a unique Document Number, as set

14 forth in Section 4.10, and the database record for that file shall include a single page TIFF image

15 branded with this unique Document Number in the lower right corner of the image as a Bates

16 number, with the phrase “PRODUCED IN NATIVE FORMAT” (or similar language) branded in

17 the center of the page. To protect the confidentiality of files produced in Native Format, any

18 confidentiality designations pursuant to the Stipulated Protective Order must appear on the

19 associated TIFF placeholder in no less than 10-point font. Files produced in Native Format shall

20 be given file names identical to the Document Number, followed by the file extension and

21 include         the   confidentiality    designation     after      the    file    number,        e.g.,

22 SWITCH0000000001_CONF.xlsx. For each file produced in Native Format, the Producing Party

23 shall also indicate its native status in the Native File Metadata field described in Exhibit A.

24           4.5     Embedded Files: OLE embedded objects (embedded MS Office files, etc.) shall be

25 extracted as separate files and treated as attachments to the parent Document. Images embedded

26 in Emails shall not be extracted and shall not be produced separately.

27           4.6     Databases: Non-privileged raw data kept in enterprise databases (such as Oracle

28 or SQL databases) that are maintained in the normal course of business will be produced in an

                                                   6
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 electronic format. To the extent such databases exist, raw data from those types of databases

 2 will be produced in database or delimited text file format, as database reports, or, where necessary,

 3 the Parties will discuss appropriate procedures and method of production.

 4          4.7    Production of Documents in Native Format: Each Party reserves the right to request

 5 production of ESI, including previously produced ESI, in Native Format for any ESI that it

 6 believes is not adequately represented in the TIFF format specified in Exhibit A, and, upon a

 7 showing of reasonable need and limited burden, such requests will not be denied. If the Parties are

 8 unable to agree as to the production of the requested Documents in Native Format, the Parties may

 9 submit the matter to the Court.

10          4.8    Attachments: The Parties agree that if any part of an Email or its attachments is

11 responsive, the entire Email and attachments will be produced, except any attachments that must

12 be withheld or redacted on the basis of privilege, work-product protection, immunity, or privacy

13 laws.

14          4.9    Unitization: In scanning paper Documents, each page of paper should be output

15 to a single page TIFF file. Distinct, logical document breaks should be defined as such in a

16 standard Load File as described in Exhibit A. In the case of an organized compilation of separate

17 Documents (e.g., a binder containing several separate Documents behind numbered tabs) the

18 Document behind each tab should be scanned separately, but any Document or family relationship

19 among the scanned Documents in the compilation should be reflected in the data Load File at the

20 appropriate standard fields. Pages containing post-it notes or other detachable notes that

21 obscure the underlying Document should be scanned once with the detachable note intact, and

22 then again without it, and made part of the same Document. The Parties shall make reasonable

23 efforts to unitize the Documents correctly.

24          4.10   Document Numbers and Confidentiality Designations for TIFF Images: Each page

25 of a Document produced in TIFF file format shall have a legible, unique fixed-length numeric

26 identifier (“Document Number”) containing at least ten (10) digits electronically “burned” onto

27 the image in no less than 10-point font. Unless it would obscure, conceal, or interfere with any

28 information originally appearing on the Document, the Document Number shall be burned on the

                                                   7
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 lower right hand corner of the Document. Bates numbers and any confidentiality designation

 2 should not be included in the Extracted Text of ESI. Unless it would obscure, conceal or interfere

 3 with any information originally appearing on the Document, any confidentiality designation

 4 pursuant to the Stipulated Protective Order filed with the Court will appear on the lower left

 5 hand side of each page of a Document produced, in no less than 10-point font. The Document

 6 Number for each Document shall be created so as to identify the Producing Party and the

 7 Document Number (e.g., “SWITCH0000000001”). There should not be an underscore or dash

 8 between the prefix and the Document Number. Each Party’s Document numbering scheme shall

 9 use the unique identifying name agreed upon by the Parties.

10            4.11    Metadata Fields and Processing: Each of the Metadata and coding fields set forth in

11 Exhibit A that can reasonably and technically be extracted or generated from a Document shall

12 be produced for that Document. The Parties are not obligated to populate any of the fields in

13 Exhibit A manually if such fields cannot be extracted or generated from a Document and its

14 context in the source data, with the exception of the following fields, if available: (a) BegBates;

15 (b) EndBates; (c) BegAttach; (d) EndAttach; (e) Custodian; (f) Redacted (Y/N); (g)

16 Confidentiality; and (h) HashValue.2         Metadata shall be provided in a Concordance-format

17 delimited file with a .DAT file extension and ASCII 020, 254, and 174 delimiters for column

18 break, text qualifier, and newline. The first line shall be the header with field names, and each

19 subsequent line shall contain the fielded data for each Document. The Parties also agree that

20 every production of previously unproduced Documents with a Concordance-format delimited file

21 with a .DAT file extension shall contain all of the Metadata field headers from Exhibit A and that

22 the Metadata field values for each Metadata field header will be mapped to the same Metadata

23 field source, unless otherwise agreed in writing. For redacted items which were originally ESI, all

24 Metadata fields will be provided and will include all non-privileged non-redacted data. Redacted

25 Documents shall be identified as such in the Load File provided with the production. Nothing

26 herein shall require a Producing Party to create or produce Metadata that does not exist, cannot be

27 generated by ESI processing software, or is not reasonably or technically accessible. If the

28   2
         In the case of Documents that were scanned from paper, the HashValue field is not required.
                                                      8
         Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 Producing Party is unable to produce Metadata for a particular field or ESI Document, it will

 2 provide an explanation of that inability with its Document production. The Parties shall then meet

 3 and confer to attempt to resolve the problems.

 4          4.12   Production Media: The Producing Party shall produce Document images, Native

 5 Format files, load files, and Metadata on hard drives, CDs, DVDs, secure FTP, or other mutually

 6 agreeable media (“Production Media”). Each piece of Production Media shall include a unique

 7 identifying label corresponding to the identity of the Producing Party, the date of the

 8 production of Documents on the Production Media, and the Document Number ranges of the

 9 Documents in that production (e.g., “Plfs’ Production January 1, 2019, SWCHPLF0000000123-

10 SWCHPLF0000000456”).          To the extent that the Production Media includes any confidential

11 information protected under any Stipulated Protective Order filed with the Court, the label on

12 such Production Media shall indicate that the Production Media includes information so

13 designated as required under the terms of the Stipulated Protective Order. Production Media shall

14 include text referencing the case name and number. Further, any replacement Production Media

15 shall cross-reference the original Production Media, clearly identify that it is a replacement, and

16 cross-reference the Document Number range that is being replaced. All Production Media that is

17 capable of write protection should be write-protected before production. All Production Media

18 may be encrypted, with the Producing Party to provide a decryption key at the time of

19 production. Productions should be accompanied by a cover letter identifying the custodians

20 whose files are present in the production, if applicable, or otherwise describing the source(s) of

21 the Documents present in the production.

22          4.13   Original Documents: Nothing in this Stipulated Order shall eliminate or alter any

23 Party’s obligation to retain original and Native Format copies of Documents, including associated

24 Metadata, of all ESI preserved for and produced in the litigation and/or original versions of all

25 Hard Copy Documents preserved for and produced in the litigation. Nothing in this section alters

26 a Party’s obligation to retain data pursuant to the Federal Rules of Civil Procedure and/or Court

27 Order.

28

                                                   9
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1          4.14    Color: Paper Documents or redacted ESI that contain color necessary to decipher

 2 the meaning, context, or content of the Document or ESI shall be produced as single-page, 300

 3 DPI JPG images with JPG compression and a high quality setting as to not degrade the original

 4 image.

 5          4.15    Lost, Destroyed, or Irretrievable ESI: If a Producing Party contends that any

 6 responsive ESI is not reasonably accessible within the meaning of Federal Rule of Civil Procedure

 7 26(b)(2)(B), that Party shall timely identify such ESI with reasonable particularity and shall

 8 provide the Receiving Party with the basis for declining to produce such ESI, including but not

 9 limited to information about the nature of any limitations on access, the likely costs that might be

10 incurred in producing such ESI, the method used for storage of such ESI (e.g., the type of system

11 used to store the ESI) and the places in which such ESI is kept. The Parties shall negotiate in good

12 faith concerning the production of any such ESI. Provided that the parties comply with this Order,

13 the Parties will not seek sanctions against another Party for failing to produce ESI lost

14 inadvertently.

15 5.       PROCESSING SPECIFICATIONS
16          The Producing Party will generate and preserve the MD5 or SHA-1 Hash Values of all

17 ESI based on the Native Format file.             The Producing Party shall use the following

18 specifications when converting ESI from its Native Format into TIFF image files prior to its

19 production:      Where Documents are not otherwise produced natively, all TIFF images shall

20 display deletions, revisions, tracked changes, comments, and other rich data (including, but not

21 limited to, hidden text, strikethrough text, the identity of the person making the deletion or

22 revision and the date and time thereof, etc.) as displayed in the Document, regardless of the

23 display setting for this information as last saved by the custodian, to the extent reasonably and

24 technically possible. Producing Parties shall make reasonable efforts to process all ESI with a

25 single time zone and a date and time setting that is consistent across all of the Parties’ productions

26 and shall make reasonable efforts for that time zone to be Eastern Standard Time. The Parties

27 agree to meet and confer in good faith with regard to any issues arising from this aspect of

28 production that may arise.

                                                   10
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 6.       CONFIDENTIALITY
 2          Documents produced in the Action shall be subject to the terms of the Stipulated Protective

 3 Order agreed upon by the Parties, and entered by the Court, as well as Federal Rule of Civil

 4 Procedure 26(b)(5)(B).

 5 7.       PRIVILEGE LOG
 6          The Parties agree to provide a privilege log that complies with Federal Rule of Civil

 7 Procedure 26(b)(5) as soon as possible, but no later than within forty-five (45) days of the last

 8 production or a mutually agreed upon date. If a Party anticipates that it will be unable to meet this

 9 deadline, it shall inform the other Parties to this Action as soon as practicable, and the Parties will

10 agree to negotiate a reasonable schedule for the exchange of such privilege log on a rolling basis.

11 Any claim that produced Documents are covered by the attorney-client privilege, work product

12 doctrine or other applicable privilege or immunity (“Privileged Material”), any belief that such

13 Documents are not Privileged Materials and any challenge to such claim shall be subject to the

14 terms of the Stipulated Protective Order agreed upon by the Parties, and entered by the Court. The

15 Parties shall have no obligation to log communications involving counsel that post-date October

16 12, 2018. Furthermore, activities undertaken in compliance with the duty to preserve information

17 (including, but not limited to, litigation hold letters) are protected from disclosure under Federal

18 Rule of Civil Procedure 26(b)(3)(A)-(B) and need not be included in the privilege log.

19          For each document withheld or redacted, the privilege log shall contain the following

20 information: (i) the date of the document; (ii) the identity of all persons who authored, signed, or

21 otherwise prepared the document; (iii) the identity of all persons designated as addressees or

22 copyees; (iv) a description of the contents of the document that, without revealing information

23 itself privileged or protected, is sufficient to understand the subject matter of the document and the

24 basis of the claim of privileged or immunity; (v) the type or nature of the privilege asserted (e.g.,

25 attorney-client privilege, work product doctrine, etc.); and (vi) for redacted documents only, the

26 bates numbers corresponding to the first and last page of any document redacted.               For all

27 individuals listed on a log whose role as an attorney is the basis for a claim of privilege, the

28 privilege log shall contain some indication that the individual is an attorney (for example, an

                                                   11
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 asterisk next to each attorney’s name). The parties reserve the right to meet and confer to

 2 determine whether a categorical privilege log is appropriate for this Action.

 3          Any e-mail chain (i.e., a series of e-mails linked together by e-mail responses and

 4 forwarding) that is withheld or redacted on the grounds of privilege, immunity or any similar

 5 claim shall be logged as one document and shall be identified by the top-most e-mail in the chain

 6 that is withheld or redacted. The Parties shall not be required to log identical copies of an e-mail

 7 that is included in a chain that has been logged in accordance with this Paragraph.

 8          Relatedly, each member of a family (i.e., e-mail attaching memorandum) that is withheld

 9 or redacted on the grounds of privilege, immunity, or any similar claim shall be identified on the

10 log separately.

11          This Order is entered pursuant to Rule 502(d) of the Federal Rules of Evidence. Subject to

12 the provisions of this Order, if the Producing Party discloses information in connection with the

13 pending litigation that the Producing Party thereafter claims to be privileged or protected by the

14 attorney-client privilege or work product protection (“Protected Information”), the disclosure of

15 that Protected Information will not constitute or be deemed a waiver or forfeiture--in this or any

16 other action--of any claim of privilege or work product protection that the Producing Party would

17 otherwise be entitled to assert with respect to the Protected Information and its subject matter.

18 This Order protects any disclosure of Protected Information, whether that disclosure is inadvertent

19 or otherwise.

20          Each party is entitled to decide, in its sole discretion, the appropriate degree of care to

21 exercise in reviewing materials for privilege. Irrespective of the care that is actually exercised in

22 reviewing materials for privilege, the Court hereby orders that disclosure of Protected Information

23 in discovery conducted in this litigation shall not waive any claim of privilege or work product

24 protection that the Producing Party would otherwise be entitled to assert with respect to the

25 Protected Information and its subject matter.

26          A Producing Party must notify the party receiving the Protected Information (“the

27 Receiving Party”), in writing, that it has disclosed that Protected Information without intending a

28 waiver by the disclosure. Upon receipt of notification, the Receiving Party shall immediately take

                                                   12
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 all reasonable steps to destroy or return all copies, electronic or otherwise, of such document or

 2 other information, and shall provide a certification that it will cease further review, dissemination,

 3 and use of the Protected Information.

 4           This Order shall be interpreted to provide the maximum protection allowed to the

 5 Disclosing Party by Federal Rule of Evidence 502(d). The provisions of Federal Rule of Evidence

 6 502(b)(2) are inapplicable to the production of Protected Information under this Order. However,

 7 if for any reason, a Court finds that this Section is inapplicable to Protected Information, then Rule

 8 502(b) will apply in its absence. Nothing in this Order shall limit the Receiving Party’s right to

 9 challenge (on grounds unrelated to the fact or circumstances of the disclosure) the Disclosing

10 Party’s claim that Disclosed Information is protected from disclosure by the attorney-client

11 privilege or work product doctrine. If, after undertaking an appropriate meet-and-confer process,

12 the Parties are unable to resolve any dispute they have concerning the protection of documents for

13 which a claim of Disclosure has been asserted, the Receiving Party may file the appropriate

14 motion or application as provided by the Court’s procedures to compel production of such

15 material. Any Protected Information submitted to the Court in connection with a challenge to the

16 Disclosing Party’s claim of attorney-client privilege or work product protection shall not be filed

17 in the public record, but rather shall be redacted, filed under seal, or submitted for in camera

18 review.

19 8.        EMAIL THREADING
20           The Parties may use email thread suppression to reduce duplicative production of email

21 threads by producing the most recent email containing the thread of emails, as well as all

22 attachments within the thread. If an email thread splits into two separate threads, then both threads

23 shall be included in the production. If an email has an attachment and subsequent replies omit that

24 attachment, then the original email with the attachment shall also be included in the production.

25 9.        TECHNOLOGY ASSISTED REVIEW
26           The Parties agree that if Predictive Coding or Technology Assisted Review (“TAR”) will

27 be employed to prioritize Documents for review and production, that the Parties will meet and

28 confer in good faith regarding the adoption of a separate agreement, a Technology Assisted

                                                   13
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 Review Protocol, to define and agree upon the process, benchmarks, and reporting obligations for

 2 the use of TAR.

 3 10.      LIMITS OF ORDER
 4          Nothing herein shall preclude any Party from seeking to amend this Order in writing for
 5 good cause shown; provided, however, that no Party may seek relief from the Court concerning

 6 compliance with the Order until it has met and conferred in good faith with any Parties involved

 7 in the dispute. Nothing herein shall be construed as a representation that a party is in possession,

 8 custody or control of any certain type of document or ESI, or expands any Party’s discovery

 9 obligations as provided for in the Federal Rules of Civil Procedure. Further, nothing herein shall

10 alter or limit rights provided by the Federal Rules of Procedure or otherwise to object to or seek to

11 limit any discovery, including but not limited to the right to object to discovery that imposes an

12 undue burden on a party or to seek to shift or impose costs on the requesting Party for any such

13 discovery.

14
            IT IS SO ORDERED:
15
           3-3-2020
16 Dated: _______________
                                                         Honorable Cam Ferenbach
17
                                                         United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

                                                   14
      Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1        WE SO MOVE and agree to abide by the terms of this Order.

 2 Dated: March 2, 2020                       GLANCY PRONGAY & MURRAY LLP
 3
                                              By: s/ Leanne H. Solish
 4                                            Robert V. Prongay, Esq.
                                              Joshua L. Crowell, Esq.
 5                                            Casey E. Sadler, Esq.
                                              Leanne H. Solish, Esq.
 6                                            1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
 7
                                              Lead Counsel for Lead Plaintiff and the Class
 8
                                              MUEHLBAUER LAW OFFICE, LTD.
 9                                            Andrew R. Muehlbauer, Esq.
                                              7915 West Sahara Ave., Suite 104
10                                            Las Vegas, NV 89117
11                                            Liaison Counsel for Lead Plaintiff and the
                                              Class
12

13 Dated: March 2, 2020                       LATHAM & WATKINS LLP
14                                            By: s/ Andrew R. Gray
                                              Michele D. Johnson
15                                            Andrew R. Gray
                                              650 Town Center Dr.
16                                            Costa Mesa, CA 92626
17                                            LATHAM & WATKINS LLP
                                              Joshua G. Hamilton
18                                            10250 Constellation Blvd., Suite 1100
                                              Los Angeles, CA 90067
19
                                              LATHAM & WATKINS LLP
20                                            Kendall M. Howes
                                              355 S Grand Ave., Suite 100
21                                            Los Angeles, CA 90071
22                                            PISANELLI BICE PLLC
                                              Todd L. Bice, Esq., Bar No. 4534
23                                            Ava M. Schaefer, Esq., Bar No. 12698
                                              400 South 7th Street, Suite 300
24                                            Las Vegas, NV 89101
25                                            Attorneys for Defendants Switch, Inc., Rob
                                              Roy, Gabe Nacht, Zareh Sarrafian, Donald
26                                            Snyder, Tom Thomas, and Bryan Wolf
27

28

                                                  15
     Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 Dated: March 2, 2020                       GREENBERG TRAURIG, LLP

 2                                            By: s/ Daniel J. Tyukody
                                              Daniel J. Tyukody, Esq.
 3                                            1840 Century Park East, Suite 1900
                                              Los Angeles, Ca 90067-2121
 4
                                              GREENBERG TRAURIG, LLP
 5                                            Mark E. Ferrario, Esq. (Bar No. 1625)
                                              Christopher R. Miltenberger (Bar No. 10153)
 6                                            10845 Griffith Peak Drive
                                              Las Vegas, NV 89135
 7
                                              Attorney For Defendants Goldman Sachs & Co. LLC,
 8                                            J.P. Morgan Securities LLC, BMO Capital Markets
                                              Corp., Wells Fargo Securities, Llc, Citigroup Global
 9                                            Markets Inc., Credit Suisse Securities, Jefferies LLC,
                                              BTIG, LLC, Raymond James & Associates, Inc.,
10                                            Stifel, Nicolaus & Company, Inc., and William Blair
                                              & Company, L.L.C.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  16
     Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1                                                EXHIBIT A
 2 1.         PRODUCTION LOAD FILES

 3 There will be two Load/Unitization files accompanying all productions of ESI:
   • The first will be a Metadata import file, in Concordance-format delimited file with a .DAT file
 4    extension that contains the agreed-upon Metadata fields. For all DAT files: if no foreign
 5    language is contained in the production, then UTF-8 text encoding is acceptable; however, if
      there will be foreign language Documents, the text encoding must be in Unicode.
 6
   • The second will be a cross-reference file that contains the corresponding image information
 7    [IDX] identifying document breaks. The acceptable formats for the cross-reference files are
      .log and .opt.
 8

 9 2.         IMAGES
10 •      Produce Documents in Single Page Group IV TIFF black and white files.

11 •      Image Resolution of at least 300 DPI.
   •      If either Party deems the quality of the Document produced in TIFF format to be insufficient,
12        the Parties will meet and confer in good faith to determine whether the Producing Party must
13        produce the Document as a JPEG file.
     •    File Naming Convention: Match Bates number of the page.
14
     •    Insert placeholder image for files produced in Native Format (see Paragraph 4.4.).
15
     •    Original Document orientation or corrected orientation shall be retained.
16

17 3.         SPECIAL FILE TYPE INSTRUCTIONS
18 •      Certain file types shall be produced in Native Format, as specified in Paragraph 4.4.
   •      If redactions are required, see production requirements specified in Paragraph 4.4.
19

20
     4.       FULL TEXT EXTRACTION/OCR
21
     •    Where available, produce full Extracted Text for all file types (Redacted text will not be
22        produced). Redacted Documents should be re-OCRed and the redacted text should be
          produced.
23
     •    Produce OCR text output for any paper Document.
24 •      Produce OCR text output for any ESI where the source format was an image file (such as JPG,
          JPEG, GIF, BMP, PCX, PNG, TIF, TIFF etc.) where Extracted Text cannot be provided, using
25
          industry standard OCR technology (Redacted text will not be produced).
26 •      Production format: Single text file for each Document, not one text file per page.
27 •      File Naming Convention: Match Beg Bates Number.

28

                                                       1
         Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 5.         ESI (AND PAPER             TO     THE     EXTENT       APPLICABLE)      PRODUCTION
              METADATA FIELDS
 2
     •    Source: Name of Party Producing the Document.
 3
     •    BegBates: Beginning Bates Number.
 4 •      EndBates: Ending Bates Number.
 5 •      BegAttach: Beginning Bates number of the first Document in a Document family range.
          Documents that are part of Document families, i.e., containing parents and attachments should
 6        receive a value.
 7 •      EndAttach: Ending Bates number of the last Document in attachment range in a Document
          family range. Documents that are part of Document families, i.e., containing parents or
 8        attachments, should receive a value.
 9 •      Custodian: Name of the Custodian of the Document Produced.
10 •      Duplicate Custodians: Names of all custodians who and non-custodial data sources which had
          a copy of a Document that was removed through the de-duplication process, if applicable.
11
     •    FileName: Filename of the original source ESI as stored by the custodian.
12 •      NativeLink: Path and filename to produced Native Format file (see Paragraph 4.4).
13 •      EmailSubject: Subject line extracted from an Email message.
14 •      Title: Title field extracted from the Metadata of a non-Email Document.

15 •      Author: Author field extracted from the Metadata of a non-Email Document.
   •      From: From field extracted from an Email message, including both the display name and the
16        SMTP address.
17 •      To: To or Recipient field extracted from an Email message, including both the display name
          and the SMTP address.
18
     •    Cc: CC or Carbon Copy field extracted from an Email message, including both the display
19        name and the SMTP address.
20 •      BCC: BCC or Blind Carbon Copy field extracted from an Email message, including both the
          display name and the SMTP address.
21
   •      DateSent: Sent date and time of an Email message (mm/dd/yyyy format).
22 •      TimeSent: Sent time of an Email message or Instant Message (hh:mm:ss format).
23 •      TimeZoneProcessed: The originating time zone of the Document.
24 •      DateCreated: The origination date of the Document (mm/dd/yyyy format).

25 •      DateLastModified: Last modification date and time (mm/dd/yyyy format).
   •      PageCount: The number of pages of the Document, excluding the pages of Documents in the
26        same family.
27 •      [MD5/SHA1]HashValue: MD5 or SHA-1 Hash Value, but please specify using field name.
28 •      File Extension: File extension of Document (.msg, .doc, .xls, etc.).

                                                      2
         Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1 •      TextLink: File path to Extracted Text/OCR File.
 2 •      Confidentiality: “Confidential,” if a Document has been so designated under the Protective
          Order; otherwise, blank.
 3
     •    Attach Count: Number of attached files.
 4 •      Message-ID: The Outlook Message ID assigned by the Outlook mail server, if applicable.
 5 •      Reference Chain/Conversation Index: The Outlook message “Reference Chain,” if applicable.
 6 •      Document Type: Descriptor for the type of Document based on file extension.

 7 •      Importance: High Importance – indicates priority E-mail.
   •      Redacted (Y/N): Whether the Document contains redactions.
 8
   •      Redaction Reason: Basis of redaction. If more than one, separate reasons by semi-colons.
 9
   •      Embedded Source: The Document Number of the source file from which the embedded file
10        was extracted (if applicable).

11
     6.       DE-DUPLICATION
12
     •    De-duplication method: Parties may make reasonable efforts to de-duplicate stand-alone
13        Documents or entire Document families globally using MD5 or SHA-1 Hash value matching.

14 •      Common system files defined by the NIST library (http://www.nsrl.nist.gov/) need not be
          produced.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
         Stipulation and [Proposed] Order Regarding the Production of Electronically Stored Information
 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:

 3          I am not a party to the above case, and am over eighteen years old. On March 2, 2020, I

 4 served true and correct copies of the following document, by posting the document electronically to

 5 the ECF website of the United States District Court for the District of Nevada, for receipt

 6 electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on March 2, 2020, at Los Angeles, California.

 9

10                                                        s/ Leanne H. Solish
                                                          Leanne H. Solish
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
